

116 HR 2213 IH: To amend the Internal Revenue Code of 1986 to make the work opportunity credit permanent.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2213IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Thompson of California (for himself, Mr. Reed, Mr. Pascrell, Mr. Rice of South Carolina, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make the work opportunity credit permanent.
	
		1.Work opportunity credit made permanent
 (a)In generalSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4).
 (b)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2019.
			